FILED
                             NOT FOR PUBLICATION                              MAY 04 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT J. ELLIS,                                   No. 14-15426

               Plaintiff - Appellant,              D.C. No. 2:13-cv-02197-CKD

  v.
                                                   MEMORANDUM*
FAULK; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                  Carolyn K. Delaney, Magistrate Judge, Presiding**

                             Submitted April 22, 2015***

Before:      GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Robert J. Ellis, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that state


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             Ellis consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
officials improperly banned, confiscated, and destroyed his personal property. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Nordstrom v.

Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (dismissal under 28 U.S.C. § 1915A). We

affirm.

      The district court properly dismissed Ellis’s procedural due process claims

because Ellis failed to allege facts sufficient to show that he was deprived of a

liberty interest cognizable under the Due Process Clause. See Sandin v. Conner,

515 U.S. 472, 484 (1995) (states can create liberty interests protected by the Due

Process Clause where prison officials “impose[] atypical and significant hardship

on the inmate in relation to ordinary incidents of prison life.”). Moreover, Ellis

had an adequate post-deprivation remedy under California law. See Barnett v.

Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (per curiam) (a negligent or

intentional deprivation of a prisoner’s property fails to state a claim if the state has

an adequate post-deprivation remedy, which California provides).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal

or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).




                                            2                                     14-15426
      Ellis’s “Motion Notice of Submission of Exhibits and Further Statements,”

received December 19, 2014, is in effect an addendum to Ellis’s informal opening

brief. The Clerk is directed to file the motion.

      AFFIRMED.




                                           3                               14-15426